      Case 1:19-cv-04234-ER Document 43 Filed 03/29/21 Page 1 of 12

                                                                         1301 Avenue of the Americas
                                                                         25th Floor
                                                                         New York, NY 10019

                                                                         646.927.5500 main
                                                                         646.927.5599 fax



                                                                         Jeffrey I.D. Lewis
                                                                         646-927-5504 direct
                                                                         jidlewis@foleyhoag.com

March 26, 2021



By ECF                                                            Plaintiffs are directed to respond to
                                                                  Defendant's argument that the Platt Family
Honorable Edgardo Ramos, U.S. District Court Judge                Artwork Trust must be represented by
U.S. District Court for the Southern District of New York         counsel by no later than Friday, April 2,
Thurgood Marshall United States Courthouse                        2021. SO ORDERED.
40 Foley Square
New York, NY 10007

        Re:         Platt Family Artwork Trust v. Michaan,
                    Case No. 1:19-cv-04234-ER
                                                                                              3/29/2021
Dear Judge Ramos,

We represent defendant Allen Michaan in the above-referenced action and write both to
advise the Court on the case’s status and to request a continued stay until the Surrogate’s
Court appoints an Administrator to represent the interests of the Estate of Henry Platt (the
“Estate”). As discussed below, the Estate, on behalf of Harry Platt who sold the paintings at
issue, is a necessary party to this action, and it can appear only through an Administrator.
Defendant Michaan has filed a Petition in Surrogate’s Court requesting such an appointment
(File No. 2021-939).

Before addressing the instant request for a stay pending appointment of an Administrator,
there is one point we wish to identify for the Court. Original counsel for plaintiff The Platt
Family Artwork Trust (the “Trust”) was Charles Platt of Wilmer Cutler Pickering Hale and
Dorr. While this case was stayed by Your Honor’s order, Charles Platt and the Wilmer firm
withdrew by stipulation of the co-Trustees of the Trust, who then sought to appear on behalf
of the Trust pro se. Notably, neither of the co-Trustees is an attorney. We have advised the
Trustees that we believe they may not represent the Trust because it, as with a corporation,
cannot appear pro se but must be represented by counsel admitted before this Court. See
Lutin v. Advanced Mining Sys. (In re Advanced Mining Sys.), 94 Civ. 5744 (CSH), 1995 U.S.
Dist. LEXIS 2585, at *1 (S.D.N.Y. Mar. 3, 1995) (“where an individual’s position as a
trustee casts him in a fiduciary role for others, he cannot as a non-attorney represent the
trust”); see also Bell v. S. Bay European Corp., 486 F. Supp. 2d 257, 259 (S.D.N.Y. 2007);
Hall v. Nationstar Mortg. LLC, No. 13-cv-05550 (ENV) (CLP), 2013 U.S. Dist. LEXIS
169101, at *2 (E.D.N.Y. Nov. 22, 2013). We have requested that the Trust designate new
counsel of record but have not received a response. We point this out not to seek any
specific relief at this juncture, but rather to respectfully suggest that the Trust cannot even



 ATTORNEYS AT LAW                                 BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM
      Case 1:19-cv-04234-ER Document 43 Filed 03/29/21 Page 2 of 12
Honorable Edgardo Ramos, U.S. District Court Judge
March 26, 2021
Page 2

engage before Your Honor on the issue of a stay pending appointment of an Administrator
until counsel of record appears.

Nonetheless, since the Court’s May 8, 2020 decision on Mr. Michaan’s motion to dismiss,
the parties have engaged in good faith settlement negotiations (prior to which the case was
stayed by Court Order) and Charles Platt remained involved. As noted below, however,
those negotiations have not yet produced a resolution and the passage of time now requires
that defendant take further action. Accordingly, Mr. Michaan has filed an Answer,
Counterclaims and Third-Party Complaint (ECF 41). The Trustees, as outlined below, have
not consented to this request for a stay.

BACKGROUND

By way of background, the Trustees filed this case seeking recovery of two paintings created
by Louis Comfort Tiffany that Defendant Michaan bought in 2011 from Henry Platt. The
Complaint alleges that Henry Platt (a direct descendant of the artist) could not sell the
paintings because he held them subject to an agreement with his two brothers that imposed a
life estate and/or an anti-alienation restriction. The effect of such an agreement, the
Complaint argues, requires that when Henry Platt died in 2015 the paintings reverted to the
Platt family such that the sale to Mr. Michaan should be unwound.

When he sold the paintings to Mr. Michaan, Henry Platt represented, including in writing,
that he had good title to the paintings he was selling. The Trustees do not dispute that Henry
Platt made those representations, but instead primarily argue that those representations were
false – in other words, the Trustees assert that Henry Platt defrauded Mr. Michaan because
of the purported agreement with his brothers.

Significantly, the Trustees admit that there was no signed writing setting forth the purported
life estate or anti-alienation agreement, as required by the New York statute of frauds, and
Mr. Michaan filed a motion to dismiss on that basis. In denying that motion, the Court
recognized, in relevant part, that a life estate or an anti-alienation restriction is subject to the
statute of frauds but ruled that Mr. Michaan lacked standing to raise the defense because he
was “a stranger to any agreement among the Platt brothers.” Opinion and Order at pp. 9-10.
After the issuance of the Opinion and Order, the parties agreed to enter into settlement
discussions and to take no further action during the course of those discussions.

THE SURROGATE’S COURT PETITION

On March 11, 2021, Mr. Michaan filed a Petition in New York County Surrogate’s Court
seeking his appointment as Administrator of the Estate of Henry Platt. The Surrogate’s
Court has exclusive jurisdiction over certain key issues, which we respectfully submit must
be decided before the case at bar can proceed, and accordingly we seek a stay until the
Administrator is appointed. The involvement of the Surrogate’s Court and appearance of the
Administrator before this Court may clarify certain jurisdictional issues, avoid duplication of
effort and, perhaps most important, permit the interposition of certain claims and defenses as
to which the Estate must be present.
     Case 1:19-cv-04234-ER Document 43 Filed 03/29/21 Page 3 of 12
Honorable Edgardo Ramos, U.S. District Court Judge
March 26, 2021
Page 3

More specifically, Mr. Michaan’s Petition requests his appointment as Limited
Administrator of the Estate. The Surrogate’s Court has exclusive jurisdiction to appoint an
Administrator, and so it will be up to the Surrogate to decide whether Mr. Michaan may
properly represent the Estate’s interests before Your Honor or to select another
Administrator. (Upon reasonable inquiry, we have been unable to determine that a will of
Henry Platt was probated in any jurisdiction where he resided or that anyone – including any
of his relatives – requested to administer his Estate.) Exhibit A to this letter is a copy of that
Petition for the Court’s convenience.

Having the Estate as a party to the instant case is essential to protect the parties’ rights and
may prove dispositive for several reasons. First, the Administrator has standing to assert the
statute of frauds defense against the alleged agreement among the Platt brothers in defense of
the Estate’s liability to Mr. Michaan for fraud as to Henry Platt’s representation of clear,
marketable title; this is the case dispositive standing issue highlighted in Your Honor’s
decision on the motion to dismiss. Second, if the Trust is correct that an enforceable
agreement existed among the Platt brothers, then the estate must have an opportunity to
defend claims against Harry Platt as a seller of the paintings at issue, including Mr.
Michaan’s claims that the Estate defrauded plaintiff by misrepresenting title and concealing
the agreement. Third, if Henry Platt could not transfer the paintings to Mr. Michaan, then
they potentially were part of his Estate at the time of death (for example, if the Trust proves
an anti-alienation agreement) and it will be up to the Surrogate’s Court to determine whether
the paintings are assets of the Estate or part of the Trust’s corpus. And, Fourth, the
Surrogate’s Court has jurisdiction to determine who are the heirs and distributees of the
Estate, as well as transferees of the Estate’s assets (including paintings at issue here), which
is material since under New York law (e.g., NY EPTL 12-1.1) transferees can be liable for
claims against the Estate. All of these issues become relevant based upon Mr. Michaan’s
Third Party Complaint against the Estate and Henry Platt’s direct and indirect disributees.

THE THIRD PARTY COMPLAINT

Earlier today, Mr. Michaan filed a Third Party Complaint in the action before Your Honor
naming certain individuals as third party defendants. Those defendants include the as yet
unnamed Estate Administrator (John Doe 1), participants in the sale including John Does 2-
5, and other unnamed heirs and distributees (John Does 6-25) as well as the Trust; their
liability is largely contingent on whether the Trust succeeds in proving an agreement
between the brothers.

The Third Party Complaint seeks to compensate Mr. Michaan if, as the Trustees allege,
Henry Platt could not deliver good title to the paintings he sold. We also believe that the
Trust and its settlors, as transferees of the paintings and other assets of Henry Platt, may be
liable to Mr. Michaan if Henry Platt defrauded him. Although the Administrator may have
to marshal the assets, we believe that the Estate includes valuable assets that may be
sufficient to satisfy a judgment on the third-party claims.

Underlying these actions is fairness to Mr. Michaan, because if the Trustees succeed in
proving there was an agreement hidden from Mr. Michaan then Mr. Michaan most certainly
      Case 1:19-cv-04234-ER Document 43 Filed 03/29/21 Page 4 of 12
Honorable Edgardo Ramos, U.S. District Court Judge
March 26, 2021
Page 4

was defrauded by Henry Platt and those who worked with him in any fraud. Absent relief
available against the Estate, he would be without both the paintings and the purchase money,
making him the undeserving victim for buying paintings in good faith. The ultimate source
of Mr. Michaan’s recompense if he has to surrender the paintings would depend on the
assets of the Estate identified by an Administrator currently in the hands of third parties,
including heirs, distributees and transferees that will be identified by the Surrogate’s Court.

THE REQUESTED STAY

We respectfully submit that the Surrogate’s Court will resolve many key issues, such that the
matter will either be resolved or positioned to go forward with the properly identified parties
before this Court. The first step in that process is the appointment of an Administrator to
represent the Estate. Accordingly, we submit that a stay is appropriate pending that
appointment – and perhaps longer depending upon the proceedings in Surrogate’s Court – to
allow the Surrogate’s Court to resolve fundamental issues that must be decided before the
case before Your Honor can proceed.

Before filing this letter request, we advised the Trustees that Mr. Michaan had filed a
petition in Surrogate’s Court and asked for the Trust’s position on this request for a stay (at
our request, Mr. Charles Platt, the Trust’s former counsel of record – himself a nephew of
Henry Platt and beneficiary of the Trust – participated in that call). The Trustees have
advised us that they oppose this request for a stay. As noted above, we also have advised the
Trust that it cannot continue to appear until it designates proper counsel of record. For that
reason, we request that this action, including consideration of the issues raised herein, be
stayed in its entirety until such time as counsel appears on behalf of the trust and the
Surrogate’s Court appoints an Administrator.

                                                     Respectfully submitted,



                                                     /s/ Jeffrey I D. Lewis .

                                                     Jeffrey I. D. Lewis

cc:    Timo Platt (by email)
       Gordon Platt (by email)
       Charles Schmerler (by email)

Attachment
     Case 1:19-cv-04234-ER Document 43 Filed 03/29/21 Page 5 of 12
Honorable Edgardo Ramos, U.S. District Court Judge
March 26, 2021
Page 5




                            Exhibit A
                     Surrogates Court Petition
                        Case 1:19-cv-04234-ER Document 43 Filed 03/29/21 Page 6 of 12

          New York State Surrogate’s Court                                                                                          Form A-1
          1HZ<RUN6WDWH%DU$VVRFLDWLRQ2ႈFLDO2&$)RUPV                                             Petition for Letters of Administration
                                                                                                           Filing Fee Paid $                                1,250.00
SURROGATE’S COURT OF THE STATE OF NEW YORK
                                                                                                 5        &HUWL¿FDWHV3DLG                                  30.00
COUNTY OF       NEW YORK                                                                               Trustee Certs. Paid $
                                                                                                       Prelim. Certs. Paid $
                                                                                          $                    Bond, Fee: $
ADMINISTRATION PROCEEDING, ESTATE OF                                                      Receipt No.:                   No.:
HENRY B. PLATT                                                                                 PETITION FOR LETTERS OF:
a/k/a                                                                                             Administration
                                                                                               X Limited Administration
                                                                                                  Administration with Limitations
HENRY PLATT A/K/A HARRY PLATT
                                                                                                  Temporary Administration
                                                            Deceased.               File No.
TO THE SURROGATE’S COURT, COUNTY OF                                             NEW YORK

          It is respectfully alleged:
          1. The name, domicile and interest in this proceeding of the petitioner, who is of full age, is as follows:
Petitioner Information:
Name                                                                                                 Citizenship
Allen Michaan                                                                                        United States
Domicile Address: Street and Number
1691 Central Avenue
City, Village or Town                                        State                    ZIP Code       Country
Alameda                                                      California                94501         United States
County                                                       Telephone
Alameda                                                      (510) 227-2503
Mailing Address: Street and Number ,IGL௺HUHQWIURPGRPLFLOH
2751 Todd Street
City, Village or Town                                        State                    ZIP Code       Country
Alameda                                                      California                94501         United States
Interest: (Check One)                                                                                     Person interested in an action brought in which the decedent
                             Distributee                                                       X Other    would be a proper party




     Is proposed Administrator an attorney?     Yes X No [If yes, submit statement pursuant to 22
1<&55 H VHHDOVR $FFRXQWLQJRIDWWRUQH\¿GXFLDU\ @

        The proposed Administrator             is X is not a convicted felon nor is he/she otherwise ineligible,
pursuant to SCPA 707 to receive letters. If the proposed Administrator is a convicted felon, submit a copy of the
&HUWL¿FDWHRI5HOLHIIURP&LYLO'LVDELOLWLHV




NYSBA's Surrogate's Court Forms A-1 (3/2018)                              -1-     © 2021 Matthew Bender & Company, Inc., a member of LexisNexis.
                        Case 1:19-cv-04234-ER Document 43 Filed 03/29/21 Page 7 of 12
        2. The name, domicile, date and place of death, and national citizenship of the above-named decedent
are as follows:
Decedent Information:
Name                                                                                               Citizenship
Henry B. Platt, a/k/a Henry Platt a/k/a Harry Platt                                                 United States
Domicile Address: Street and Number
825 Fifth Avenue, Apt. 10E
City, Village or Town                                 State/Province              ZIP Code         Country
New York                                              New York                    10065             United States
County                                Date of Death                    Place of Death
New York                              July 22, 2015                    Palm Beach County, FL
        The Death Certificate must be filed with this proceeding. If the decedent’s domicile is different from
that shown on the death certificate, check box X and attach an affidavit explaining the reason for this
inconsistency.
       3. The estimated gross value of: [Do not include any assets that are jointly held in trust for another, or
have a named beneficiary.]


(a) The decedent’s personal property passing by intestacy is less than                                           $          5,000,000.00

(b) The decedent’s real property, in this state, which is

          Improved, passing by intestacy, is less than                             $                     0.00
          Description of each parcel:




          Unimproved, passing by intestacy, is less than                           $                     0.00
          Description of each parcel:




                                                                                                                 $                   0.00

          Total                                                                                                  $         5,000,000.00

(c) The estimated gross rent for a period of eighteen (18) months is the sum of                                  $                   0.00




NYSBA's Surrogate's Court Forms A-1 (3/2018)                    -2-          © 2021 Matthew Bender & Company, Inc., a member of LexisNexis.
                     Case 1:19-cv-04234-ER Document 43 Filed 03/29/21 Page 8 of 12
         (d) In addition to the value of the personal property stated in paragraph (3) the following right of action
existed on behalf of the decedent and survived his/her death, or is granted to the administrator of the decedent
by special provision of law, and it is impractical to give a bond sufficient to cover the probable amount to be
recovered therein: [Briefly state the cause of action and the person against whom it exists, including names and
carrier.]       None
See attachment.




        (e) If decedent is survived by a spouse and a parent, or parents but no issue, and there is a claim for
wrongful death, check here       and furnish name(s) and address(es) of parent(s) in Paragraph 7. [See EPTL
5-4.4.]



        4. A diligent search and inquiry, including a search of any safe deposit box, has been made for a will of
the decedent and none has been found. Petitioner(s) has/have been unable to obtain any information
concerning any will of the decedent and therefore allege(s), upon information and belief, that the decedent died
without leaving any last will.


       5. A search of the records of this Court shows that no application has ever been made for letters of
administration upon the estate of the decedent or for the probate of a will of the decedent, and your petitioner is
informed and verily believes that no such application ever has been made to the Surrogate’s Court of any other
county of this state.



         6. The decedent left surviving the following who would inherit his/her estate pursuant to EPTL 4-1.1 and
4-1.2: [Information is required only as to those classes of surviving relatives who would take the property of
decedent pursuant to EPTL 4-1.1. State “number” of survivors in each class. Insert “No” in all prior classes.
Insert “X” in all subsequent classes.]



        a.    NO       Spouse (husband/wife).
        b.    NO       Child or children or descendants of predeceased child or children. [Must include marital,
                       nonmarital, and adopted.]
        c.    NO       Any issue of the decedent adopted by persons related to the decedent (DRL Section 117).
        d.    NO       Mother/Father.
         e.     2      Sisters or brothers, either of whole or half blood, and issue of predeceased sisters or
                       brothers.
        f.     X       Grandmother/Grandfather.
        g.     X       Aunts or uncles, and children of predeceased aunts or uncles (first cousins).
        h.     X       First cousins once removed (children of first cousins).




NYSBA's Surrogate's Court Forms A-1 (3/2018)              -3-      © 2021 Matthew Bender & Company, Inc., a member of LexisNexis.
                        Case 1:19-cv-04234-ER Document 43 Filed 03/29/21 Page 9 of 12
       7. The decedent left surviving the following distributees, or other necessary parties, whose names,
degrees of relationship, domiciles, post office addresses and citizenship are as follows: [Show clearly how each
person is related to decedent. If relationship is through an ancestor who is deceased, give name, date of death
and relationship of the ancestor to the decedent. See Uniform Rules 207.16(b). If person is a nonmarital
person, or descended from a nonmarital person, attach a copy of the order of filiation or Schedule A. If person
was adopted by any persons related by blood or marriage to decedent or descended from such persons, attach
Schedule B.]
       7. (a) The following are of full age and under no disability:
                    Schedule A — Nonmarital Persons (Persons Born Out of Wedlock) is Attached
                    Schedule B — Issue of the Decedent Who Were the Subject of an Adoption is Attached
Name                                                                               Citizenship
Thomas Collier Platt, Jr.                                                           United States
Domicile Address: Street and Number

City, Village or Town                            State              ZIP Code       Country
                                                                                    United States
Mailing Address: Street and Number

City, Village or Town                            State              ZIP Code       Country

Relationship
Surviving brother of the decedent who subsequently died on 03/04/2017
Name                                                                               Citizenship
Thomas C. Platt III                                                                 United States
Domicile Address: Street and Number
520 State Highway 150
City, Village or Town                            State              ZIP Code       Country
Arroyo Seco                                      New Mexico         87514           United States
Mailing Address: Street and Number
PO Box 196
City, Village or Town                            State              ZIP Code       Country
Arroyo Seco                                      New Mexico         87514           United States
Relationship
Executor of the Estate of Thomas Collier Platt, Jr.
Name                                                                               Citizenship
Graham Lusk Platt                                                                   United States
Domicile Address: Street and Number

City, Village or Town                            State              ZIP Code       Country
                                                                                    United States
Mailing Address: Street and Number

City, Village or Town                            State              ZIP Code       Country

Relationship
Surviving brother of the decedent who subsequently died on 01/25/2016
Name                                                                               Citizenship
Christina May Nelson                                                                United States
Domicile Address: Street and Number

City, Village or Town                            State              ZIP Code       Country
                                                                                    United States
Mailing Address: Street and Number

City, Village or Town                            State              ZIP Code       Country

Relationship
Executor of the estate of Graham Lusk Platt
                                                                                                 Continued on next page.

NYSBA's Surrogate's Court Forms A-1 (3/2018)             -4-   © 2021 Matthew Bender & Company, Inc., a member of LexisNexis.
                        Case 1:19-cv-04234-ER Document 43 Filed 03/29/21 Page 10 of 12
          7. (b) The following are infants and/or other persons under disability:

                    Schedule A — Nonmarital Persons (Persons Born Out of Wedlock) is Attached

                    Schedule B — Issue of the Decedent Who Were the Subject of an Adoption is Attached

                    Schedule C — Infants is Attached

                    Schedule D — Persons Under Disability Other than Infants is Attached
Name                                                                                   Citizenship

Domicile Address: Street and Number

City, Village or Town                            State                ZIP Code         Country

Mailing Address: Street and Number

City, Village or Town                            State                ZIP Code         Country

Relationship

Name                                                                                   Citizenship

Domicile Address: Street and Number

City, Village or Town                            State                ZIP Code         Country

Mailing Address: Street and Number

City, Village or Town                            State                ZIP Code         Country

Relationship

Name                                                                                   Citizenship

Domicile Address: Street and Number

City, Village or Town                            State                ZIP Code         Country

Mailing Address: Street and Number

City, Village or Town                            State                ZIP Code         Country

Relationship

Name                                                                                   Citizenship

Domicile Address: Street and Number

City, Village or Town                            State                ZIP Code         Country

Mailing Address: Street and Number

City, Village or Town                            State                ZIP Code         Country

Relationship




NYSBA's Surrogate's Court Forms A-1 (3/2018)              -5-     © 2021 Matthew Bender & Company, Inc., a member of LexisNexis.
                       Case 1:19-cv-04234-ER Document 43 Filed 03/29/21 Page 11 of 12

             8. There are no outstanding debts or funeral expenses, except:                      None
             The Peittioner is unable to confirm whether there are any outstanding debts of the decedent.

             9. There are no other persons interested in this proceeding other than those hereinbefore mentioned.

             WHEREFORE, your petitioner respectfully prays that:
             X a. Process issue to all necessary parties to show cause why letters should not be issued as
                   requested;

               b. An order be granted dispensing with service of process upon those persons named in Paragraph
                  (7) who have a right to letters prior or equal to that of the person nominated, and who are
                  nondomiciliaries or whose names or whereabouts are unknown and cannot be ascertained;

             X c. A decree award Letters of:

                        Administration to

                    X Limited Administration to Allen Michaan

                        Administration with Limitation to

                        Temporary Administration to

                    or other such person or persons having prior right as may be entitled thereto, and;

                 d. That the authority of the representative under the foregoing Letters be limited with respect to the
                    prosecution or enforcement of a cause of action on behalf of the estate, as follows: the
                    administrator(s) may not enforce a judgment or receive any funds without further order of the
                    Surrogate.

             X e. That the authority of the representative under the foregoing Letters be limited as follows:
             The representative shall be authorized to join the Decedent’s estate in the action captioned Timo Platt and Gordon
             Platt, co-trustees of the Platt Family Artwork Trust v. Allen Michaan, No. 19- CV-4234 (S.D.N.Y.) and to raise all
             necessary and proper defenses and counterclaims in that action that are reserved to the Decedent’s estate.

                 f. Further relief sought (if any):




Dated:


     Signature of Petitioner                                           Signature of Petitioner
     Allen Michaan
     Print Name                                                        Print Name


     Name of Corporate Petitioner                                      Signature of Petitioner

By
     Signature                                                         Print Name


     Print Name                                                        Signature of Petitioner


     Title                                                             Print Name

NYSBA's Surrogate's Court Forms A-1 (3/2018)                     -6-      © 2021 Matthew Bender & Company, Inc., a member of LexisNexis.
                        Case 1:19-cv-04234-ER Document 43 Filed 03/29/21 Page 12 of 12
                                COMBINED VERIFICATION, OATH AND DESIGNATION
                                 For use when petitioner is to be appointed administrator

STATE OF                  CALIFORNIA
COUNTY OF                                      ss.:


          I, the undersigned, the petitioner named in the foregoing petition, being duly sworn, say:

       1. VERIFICATION: I have read the foregoing petition subscribed by me and know the contents thereof,
and the same is true of my own knowledge, except as to the matters therein stated to be alleged upon
information and belief, and as to those matters I believe it to be true.

       2. OATH OF ADMINISTRATOR as indicated above: I am over eighteen (18) years of age and a citizen
of                the United States               ; and I will well, faithfully and honestly discharge the duties of
Administrator of the goods, chattels and credits of said decedent according to law. I am not ineligible, pursuant
to SCPA 707, to receive letters and will duly account for all moneys and other property that will come into my
hands.

          3. DESIGNATION OF CLERK FOR SERVICE OF PROCESS: I do hereby designate the Clerk of the
6XUURJDWH¶V&RXUWRI&RXQW\DQGKLVKHUVXFFHVVRULQRႈ
                                    New York                                                       FHDVDSHUVRQRQZKRP
VHUYLFHRIDQ\SURFHVVLVVXLQJIURPVXFK6XUURJDWH¶V&RXUWPD\EHPDGHLQOLNHPDQQHUDQGZLWKOLNHHႇHFW
as if it were served personally upon me, whenever I cannot be found and served within the State of New York
after due diligence used.

My domicile is: 1691 Central Avenue, Alameda, California 94501


                                                                  Signature of Petitioner

                                                                  Allen Michaan
                                                                  Print Name

          On the           day of              in the year           before me, the undersigned, personally appeared,
                                                      Allen Michaan
personally known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on the instrument, the individual(s), or
the person upon behalf of which the individual(s) acted, executed the instrument.

Sworn to before me this
            day of


Notary Public
Commission Expires:
$ႈ[1RWDU\6WDPSRU6HDO

                                                                  Stephanie E. Heilborn
Signature of Attorney                                             Print Name of Attorney

Proskauer Rose LLP                                                                          (212) 969-3679
Firm Name                                                                                   Telephone

11 Times Square, New York, New York 10036-8299                                              sheilborn@proskauer.com
Address                                                                                     Email (optional)


NYSBA's Surrogate's Court Forms A-1 (3/2018)                         © 2021 Matthew Bender & Company, Inc., a member of LexisNexis.
